Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED NOTICE OF ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/17/2021 has been entered.


Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Sharon M. Sintich at 312 474-6300 on 7/23/2021.

Claims 1-8, 10-11, 13, 19-26, 29-44 and 47 are cancelled.

Claim 50 is rewritten as follows:
Claim 50.    The method of claim 45, wherein delivering intrathecally comprises delivery into the space under the arachnoid membrane of the brain.

Claim 52 is new as follows: 
Claim 52.    The method of claim 45, wherein delivering intrathecally comprises delivery into the space under the arachnoid membrane of the spinal cord.
Claim 53 is new as follows:
Claim 53.  The method of claim 45, wherein delivering intrathecally comprises delivery by lumbar puncture into the subarachnoid space.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 9/14/2021 was filed after the mailing date of the Notice of Allowance on 8/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Conclusion
4. 	Claims 45-46, 48-53 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633